Mr John Oxenbridge mr James Allen & mr Anthony Stoddard Ex-ecutors to the last will of Richard Bellingham Esqr plaintiffes conta Leiftenant John Smith of Winnisimmet Defend* in an action of the case for not paying unto them the Summe of one hundred pounds for Rent due for the Farme & Perry at Winnisimmet for the two yeares last past according to an agreement made the thirtieth of January 1664. & all due damages according to Attachment Dat. Aprill 11th 1673. . . . The Jury . . . founde for the plaintiffs one hundred pound’s & costs of Court. The Defend* appealed from the Judgment of this Court at the next Court of Assistants and gaue bond to prosecute: The saide Leif* John Smith as principle in two hundred pounds *241mr Richard Wharton & mr John Osborne as Sureties in one hundred pounds apeice acknowledged themselves respectively bound . . . that the saide John Smith should prosecute his appeale . . .
[For an introduction to Bellingham will case, see note to Wharton’s Presentment, above, p. 228. The result of the appeal of this case to the Court of Assistants appears in the following record (S. F. 1220):
At a Court of Assistants held at Boston 2d September. 1673.
L* John Smith PI* against Mr John Oxenbridge, Mr James Allen and Mr Anthony Stoddard Executors to the Last will of Richard Bellingham Esqr In an Action of Appeal from the Judgment of the last County Court in Boston . . . The Jury brought in ... a Special Verdict. If he that is an Executor to a part of an Estate disposed of by Will be a legal Executor to the whole of that Estate tho never disposed of by Will then the Jury find for the Defendants Confirmation of the former Judgment & Cost of Courts, otherwise for the p1* Revertion of the former Judgment & Cost of Courts. The Magistrates find for the Defend*8 Confirmation of the former Judgment & Costs of Courts fifty Seven Shillings . . . ]